Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are pending.

Claim Rejections - 35 USC § 112
Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 12 and 19 recite the broad recitation “wherein the permission information includes one or more of a user name and a tenant name”, and the claim also recites “wherein the adapting information includes a database schema associated with the tenant name, wherein the adapting information further includes one or more domains associated with the user name” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,929,415 issued to Vladimir Shcherbakov et al (hereinafter referred to as Shcherbakov).
As to claim 1, Shcherbakov discloses receiving, at a database server including a database and a search engine, a search request from an application of a remote computer, the search request including one or more search terms and permission information (search requests including authentication for permissions of the requestor, see Shcherbakov: Col. 18 lines 45 – 54 and Col. 21 lines 58 - 67);
determining adapting information using the permission information (determine source dataset, configurations/definitions/dependencies, etc. after verification/authentication of a user’s permissions for the search request, see Shcherbakov: Col. 18 lines 45 – 54); 
providing a search call based on the search request and the adapting information to the search engine (determine source dataset, configurations/definitions/dependencies, etc. after verification/authentication of a user’s permissions for the search request execution, see Shcherbakov: Col. 18 lines 45 – 54);
determining, by the search engine, one or more search statements for the search call (the search manager assigns query portion to buckets to be assigned to search nodes for execution, see Shcherbakov:  Col. 103 lines 25 – 56);


(the search manager receives the query, executes and stores results in an accelerated data store, see Col. 103 lines 25 – 56); and
providing search results based on the database results to the application of the remote computer (providing search results, see Shcherbakov: Col. 103 lines 38 – 56).

As to claim 2, Shcherbakov discloses wherein the application provides federated search across a plurality of software services having different applications, wherein other search models of the plurality of software services provide a same set of configuration parameter options as the stored search models such that the search results can be combined with other search results of the plurality of software services (the search manager assigns query portion to buckets to be assigned to search nodes for execution, see Shcherbakov:  Col. 103 lines 25 – 56).

As to claim 3, Shcherbakov discloses wherein the database results are data objects, the method further comprising: 
converting the data objects of the database results to hypertext transfer protocol (topics/objects are published at HTTP, see Shcherbakov: Col. 25 lines 12 – 28 and Col. 26 lines 12 - 21).
(filtering including ranking of search results, see Shcherbakov: Col. 146 lines 44 – 64).

As to claim 5, Shcherbakov discloses wherein the permission information of the search request includes one or more of a user name and a tenant name (a requestor is authenticated for permissions for the request, see Shcherbakov: Col. 18 lines 45 – 54 and Col. 21 lines 58 - 67), 
wherein the adapting information includes a database schema associated with the tenant name (datasets are associated for particular use by the search manager, see Shcherbakov: Col. 57 lines 35 – Col. 58 lines 33), 
wherein the adapting information further includes one or more domains associated with the user name (datasets are associated for particular user access, see Shcherbakov: Col. 57 line 35 – Col. 58 line 33), and 
wherein the search call includes the schema and the one or more domains (search manager accessing the accelerated data store’s datasets, see Shcherbakov: Col. 58 lines 17 - 52).




(query results of the data search can be stored as datasets in a query acceleration data store, see Shcherbakov: Col. 57 lines 35 - 56); 
obtaining metadata indicating a storage format for storing data of the application in the database of the database server, the metadata obtained from an application server for the application (metadata catalog stores information about datasets and/or rules used by the query system, see Shcherbakov: Col. 58 line 53 – Col. 59 line 61); 
obtaining view configuration parameters from the search model tool (metadata catalog used for dataset configurations, see Shcherbakov: Col. 59 lines 4 – 61); 
generating a search model based on the view configuration parameters and the view (the query acceleration data store is generated and contains datasets of query results, see Shcherbakov: Col. 57 lines 35 - 56); and 
storing the search model (the query acceleration data store stores datasets of query results, see Shcherbakov: Col. 57 lines 35 - 56).






(REST api implemented gateway, see Shcherbakov: Col. 15 lines 30 – 40, Col. 20 lines 41 – 48), wherein the search call is a java database connectivity application programming interface query, and wherein the search results are provided in JavaScript object notation (objects contain JavaScript Object Notation as part of the HTTP format, see Shcherbakov: Col. 25 lines 12 - 28).

Claims 8 – 14 are rejected using similar rationale to the rejection of claims 1 – 7 above.
Claims 15 – 19 are rejected using similar rationale to the rejection of claims 1 – 15 above.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164